



EXHIBIT 10.1
CLEVELAND-CLIFFS INC.
Restricted Shares Agreement for Nonemployee Directors
Participant:
XXXXXX
Date of Grant:
XXXXXX

Cleveland-Cliffs Inc. (the “Company”) pursuant to its Amended and Restated 2014
Nonemployee Directors’ Compensation Plan (the “Plan”) has this day granted to
you, the above-named Participant, a total of __________ Shares subject to the
following terms, conditions, limitations and restrictions (the “Restricted
Shares”). Capitalized terms used, but not otherwise defined, in this agreement
(this “Agreement”) will have the meanings given to such terms in the Plan.
1.    Rights of the Participant. The Restricted Shares subject to this grant
shall be fully paid and non-assessable and shall be represented by book entry
shares registered in your name and deposited in a restricted stock account at EQ
Shareowner Services (or another transfer agent selected by the Company) with the
restrictions hereinafter set forth. You shall have all the rights of a
shareholder with respect to such shares, including the right to vote the shares
and receive all dividends paid thereon, provided that such shares, and any
additional shares that you may become entitled to receive by virtue of a share
dividend, a merger or reorganization in which the Company is the surviving
corporation or any other change in the capital structure of the Company, shall
be subject to the restrictions hereinafter set forth.
2.    Restrictions on Transfer of Shares. Except as otherwise provided in the
Plan, the Restricted Shares subject to this grant may not be assigned,
exchanged, pledged, sold, transferred or otherwise disposed of by you, except to
the Company, and shall be subject to forfeiture as herein provided until the
earliest to occur of one of the following events (each, a “Vesting Event”): (a)
the first anniversary of the Date of Grant, (b) a Change in Control, and (c)
your death or Permanent Disability (as defined below). Any purported transfer in
violation of the provisions of this paragraph shall be null and void, and the
purported transferee shall obtain no rights with respect to such shares. For
purposes of this Agreement, “Permanent Disability” means a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months and that results in your being unable to engage in any substantial
gainful activity.
3.    Forfeiture of Award. All of the Restricted Shares subject to this grant
that are then forfeitable shall be forfeited by you if your service as a
Director is terminated before the occurrence of a Vesting Event; provided,
however, that if your service as a Director is terminated before a Vesting Event
as a result of your removal as a Director without cause, a portion of the
Restricted Shares that then remain forfeitable shall become freely transferable
and non-forfeitable. Such portion shall be in an amount equal to the product of
(a) the total number of Restricted Shares that then remain forfeitable,
multiplied by (b) a fraction, the numerator of which is the number of full
months from the Date of Grant to the date of termination, and the denominator of
which is 12. The balance of the Restricted Shares shall be forfeited to the
Company.
4.    Retention of Shares. During the period in which the restrictions on
transfer and risk of forfeiture provided in Section 2 above are in effect, the
Restricted Shares shall be held by the Company’s transfer agent in book entry
form.
5.    Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision in any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
6.    Processing of Information. Information about you and your participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. You understand that such processing
of this information may need to be carried out by the Company and by third party





--------------------------------------------------------------------------------





administrators whether such persons are located within your country or
elsewhere, including the United States of America. You consent to the processing
of information relating to you and your participation in the Plan in any one or
more of the ways referred to above.
7.    Amendments. This Agreement can be amended at any time by the Committee.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. Except for amendments
necessary to bring this Agreement into compliance with current law including
Section 409A of the Code, no amendment to this Agreement shall materially and
adversely affect your rights without your written consent.
8.    Adjustments. The Restricted Shares evidenced by this Agreement are subject
to adjustment as provided in Section 12 of the Plan.
9.    Governing Law. This Agreement is governed by and construed in accordance
with the internal substantive laws of the State of Ohio.
10.    Relation to the Plan. The Restricted Shares are subject to all of the
terms and conditions of the Plan.
Dated this       day of           , 20___
 
 
CLEVELAND-CLIFFS INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Accepted and agreed to:
 
 
 
 
 
Dated:
 
 








